      Case 20-02300        Doc 13      Filed 05/12/20 Entered 05/12/20 13:55:30                Desc Ch 7 Cls
                                           w/o Dischg Page 1 of 1
Form cxdsch7

                                   UNITED STATES BANKRUPTCY COURT
                                         Northern District of Illinois
                                              Eastern Division
                                              219 S Dearborn
                                                 7th Floor
                                             Chicago, IL 60604



In Re:
                                                            Case No. 20−02300
Angeline I. Harris                                          :
319 N Latrobe                                               Chapter : 7
2nd Fl.                                                     Judge :   Deborah L. Thorne
Chicago, IL 60644
SSN: xxx−xx−3685 EIN: N.A.




                     NOTICE OF CHAPTER 7 OR 11 CLOSED WITHOUT DISCHARGE



      All creditors and parties in interest are notified that the above−captioned case has been closed without entry of
discharge as Debtor did not file Official Form 423, Certification About a Financial Management Course. If the debtor
subsequently files a motion to reopen, the reopening fee must be paid.




                                                            FOR THE COURT




Dated: May 12, 2020                                         Jeffrey P. Allsteadt, Clerk
                                                            United States Bankruptcy Court
